EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney of record, Jacqueline Stough (RN 73,196), on March 25, 2022 to incorporate allowable subject matter and correct informalities to put the application in condition for allowance.

The application has been amended as follows: 


1. (Currently Amended) A method comprising: 
monitoring an information handling system
in response to detecting that the information handling system is shut down, taking control of a shared network port of the information handling system by a service processor and diverting by the service processor, incoming network traffic at the shared network port to the service processor; 
monitoring, by the service processor, the incoming network traffic at the shared network port of the information handling system; and 
if the incoming network traffic includes a power control command and if the power control command is directed to the information handling system, then executing, by the service processor, the power control command.

2. (Original) The method of claim 1, wherein the power control command is a command to initiate a startup of the information handling system.

3. (Canceled) 

4. (Currently Amended) The method of claim 1, further comprising subsequent to back to the information handling system by the service processor.

5. (Currently Amended) The method of claim 1, further comprising subsequent to detecting a next shut down of the information handling system.

6. (Currently Amended) The method of claim 1, further comprising 

7. (Previously Presented) The method of claim 1, further comprising the service processor parsing the power control command to determine a destination internet protocol address of the power control command.

8. (Previously Presented) The method of claim 7, further comprising the service processor determining whether the destination internet protocol address matches one of internet protocol addresses associated with the information handling system.

9. (Canceled)

10. (Canceled)

11. (Canceled)

12. (Canceled)

13. (Canceled)

14. (Canceled)

15. (Canceled)

16. (Canceled)

17. (Canceled)

18. (Canceled)

19. (Canceled)

20. (Canceled)

21. (Currently Amended) An information handling system, comprising:
a service module configured to monitor the information handling system to detect a power shutdown of the information handling system and in response to the detection of the power shutdown, to transmit a notification to a service processor; and
the service processor configured to:
in response to receipt of the notification, take control of a shared network port of the information handling system and divert incoming network traffic at the shared network port of the information handling system to the service processor; 
monitor the incoming network traffic at the shared network port of the information handling system; 
determine whether the incoming network traffic includes a power control command and whether the power control command is directed to the information handling system; and 
in response to determining that the incoming network traffic includes the power control command that is directed to the information handling system, 

22. (Previously Presented) The information handling system of claim 21, wherein the power control command is to initiate a startup the information handling system.

23. (Canceled) 

24. (Currently Amended) The information handling system of claim 21, wherein the service module is further configured to monitor the information handling system to detect a next power shutdown of the information handling system subsequent to the execution of the power control command.

25. (Previously Presented) The information handling system of claim 21, wherein the incoming network traffic is diverted to a port of the service processor. 

26. (Previously Presented) The information handling system of claim 21, wherein the service module is further configured to transmit internet protocol addresses associated with the information handling system to the service processor.

27. (Canceled)

28. (Canceled)

29. (Canceled)

30. (Canceled)

31. (Canceled)

32. (Canceled)

33. (Currently Amended) A non-transitory computer-readable storage medium to store instructions that are executed by a processor to perform operations comprising: 
detecting whether an information handling system is unresponsive; 
if the information handling system is unresponsive, then taking control of a shared network port of the information handling system by a service processor and diverting, by the service processor, incoming network traffic at the shared network port of the information handling system to the service processor; and 
if the incoming network traffic at the shared network port of the information handling system includes a power control command and if the power control command is directed to the information handling system, then executing, by the service processor, the power control command.

34. (Currently Amended) The non-transitory computer-readable storage medium of claim 33, the operations further comprising monitoring the information handling system to detect whether the information handling system is unresponsive.

35. (Currently Amended) The non-transitory computer-readable storage medium of claim 33, wherein the incoming network traffic at the shared network port of the information handling system is diverted to a port of the service processor. 

36. (Currently Amended) The non-transitory computer-readable storage medium of claim 33, the operations further comprising the service processor parsing the power control command to determine a destination internet protocol address of the power control command.

37. (Currently Amended) The non-transitory computer-readable storage medium of claim 36, the operations further comprising determining whether the destination internet protocol address matches one of internet protocol addresses associated with the information handling system.

38. (Previously Presented) The non-transitory computer-readable storage medium of claim 33, wherein the power control command is a command to initiate a startup of the information handling system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art, individually and in combination, does not teach monitoring an information handling system to detect whether the information handling system is shut down; in response to detecting that the information handling system is shut down, taking control of a shared network port of the information handling system by a service processor and diverting by the service processor, incoming network traffic at the shared network port to the service processor; monitoring, by the service processor, the incoming network traffic at the shared network port of the information handling system; and if the incoming network traffic includes a power control command and if the power control command is directed to the information handling system, then executing, by the service processor, the power control command;
the prior art, individually and in combination, does not teach an information handling system comprising a service module configured to monitor the information handling system to detect a power shutdown of the information handling system and in response to the detection of the power shutdown, to transmit a notification to a service processor; and the service processor configured to: in response to receipt of the notification, take control of a shared network port of the information handling system and divert incoming network traffic at the shared network port of the information handling system to the service processor; monitor the incoming network traffic at the shared network port of the information handling system; determine whether the incoming network traffic includes a power control command and whether the power control command is directed to the information handling system; and in response to determining that the incoming network traffic includes the power control command that is directed to the information handling system, execute the power control command;
the prior art, individually and in combination, does not teach detecting whether an information handling system is unresponsive; if the information handling system is unresponsive, then taking control of a shared network port of the information handling system by a service processor and diverting, by the service processor, incoming network traffic at the shared network port of the information handling system to the service processor; and if the incoming network traffic at the shared network port of the information handling system includes a power control command and if the power control command is directed to the information handling system, then executing, by the service processor, the power control command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 27, 2022